DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims subject matter disclosed in the prior Application No. 16/548,282, filed August 22, 2019, currently U.S. Patent No. 10,949,520, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application constitutes a division, as stated in the Application Data Sheet.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims contain incorrect margins.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

However, the claims as currently recited have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging 
Since this objection was previously raised in the examination of prior application 16/548,323, it is unclear why Applicant persists in maintaining margins that are inconsistent with 37 CFR 1.75(i). 
Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dev (US 2016/0077910 A1, hereinafter referred to as Dev) in view of Sharifi Mehr (US 10,481,993 B1, hereinafter referred to as Sharifi Mehr).
Regarding Claims 1 and 8,
Dev teaches:
“A computing system comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system” as recited in Claim 8 (paragraphs [0061]).  [The invention is directed to one or more processors, which can be implemented using any conventional processing circuit and device or combination thereof to execute code provided on a hardware computer-readable medium including any conventional memory device, to perform any of the methods, and the processors can be embodied in a server or user terminal or combination thereof.]
 “receive/receiving server diagnostic data generated by a service computing system based on a client request received from a client computing system, the client request having a corresponding correlation identifier” (paragraphs [0004], [0017], [0033], [0034]; fig. 1, elements 10, 12, 20; fig. 2, element 65).  [A server 20 receives a first electronic record from a client application 12, and the first electronic record describes activity that occurred at the client’s mobile computing device 10 during a request sent from the client application 12 to the server 20, which then creates a second electronic record; both records are stored to allow access by a diagnostic application that can identify a faulty component ([0004]).  A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected into the Hypertext Transfer Protocol (HTTP) header of each client request ([0017]).  The client logging framework 65 captures log data according to a logging severity level specified by the application 12, and the severity level of the client logs is automatically adjusted based on responses from the server 20 ([0033]).  The log/trace storage 80 stores log and trace data from the client, which is tagged with a correlation identifier; log/trace storage 80 in the client’s analogous to the log/trace storage 50 in the server 20 ([0034]).] (NOTE: The log data containing a logging severity level, synchronized with the server data, and transferred to storage is equivalent to the “diagnostic data,” and the storage area in the server “receives server diagnostic data generated by a service computing system based on a client request received from a client computing system.”)
“receive/receiving client diagnostic data and the correlation identifier from the client computing system, the client diagnostic data being generated by the client computing system based on the client request and a response from the service computing system” (paragraphs [0017], [0033]).  [A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected service computing system,” receives “client diagnostic data and the correlation,” and sends “a response.”)
“store the server diagnostic data from the service computing system and the client diagnostic data in a data store, indexed by the correlation identifier” (paragraphs [0017]).  [Support is provided for mobile software applications, through logging, tracing, diagnostics, and other activities that facilitate technical support [0004]).  Logs are created for both client side and server side activity, and the client logs are stored in association with server side logs, by uploading the client logs to the server; a correlation identifier is generated by a client application to be unique to that application and is used to tag requests from the client application; the client and server logs are stored in association with each other ([0017]).]  (NOTE: The server and client logging data stored in the server is equivalent to the “server diagnostic data.” Therefore, Dev teaches the limitation. However, since Dev does not specifically disclose the storing of “diagnostic data,” but uses “log” terminology to refer to the data used for diagnosis of system issues, Jan is provided as an additional reference to provide further support for “diagnostic data.”)
expose an interface that receives an access request from a support computing system” (paragraphs, [0021], [0024]).  [The system monitors trigger events that cause alerts to be output to an end-user, developer or administrator, via a user interface (UI) associated with the client device ([0021]).  A client application 12 is configured to send requests for access to data exposed by a backend data service to which the server 20 is connected that are executed at the server 20 ([0024]).]  (NOTE: The output sent to the end-user on an UI is equivalent to “expose an interface,” and the client application to which the UI is connected is “an interface that receives an access request” from the end user.)
“provide access to the stored server diagnostic data and the client diagnostic data to the support computing system based on the correlation identifier and the access request” (paragraphs [0017], [0026]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]).]  (NOTE: The SMD agent is the entity which “provides access to the stored server diagnostic data and the client diagnostic data” to the SAP Solution Manager, and access is always “based on the correlation identifier,” since that identifier is used for storing and subsequent access.)
 Dev does not teach:
store the server diagnostic data … in a data store.”
Sharifi Mehr teaches:
“store the server diagnostic data … in a data store” (column 2, lines 1-3 & 22-25; column 13, lines 7-9).  [The system dynamically adjusts the generation, collection, and storage of diagnostic information (column 2, lines 1-3).  An identifier or property is used to identify a set of additional diagnostic data that is generated and stored (column 2, lines 22-25).  Operational data and/or trace data can be persisted to a database service or a storage service (column 13, lines 7-9).]  (NOTE: The identifier or property can be equated to the “correlation identifier,” which is also disclosed by Dev.  The storage provided by the database or storage service is equivalent to the “data store.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 9,
Dev in view of Jan teaches all the limitations of parent Claims 1 and 8.
Dev teaches:
wherein the service computing system comprises a first service computing system, the server diagnostic data comprises first server diagnostic data” (paragraphs [0024], [0029]; fig 1, elements 10, 20).  [The client 10 sends requests that are executed at the server 20, such as requests for access to data exposed by a backend data service to which the server 20 is connected.]  (NOTE: The server is equivalent to the “first service computing system,” and the data stored on the server’s backend data service to the “first server diagnostic data.”)
Dev does not teach:
“receiving second server diagnostic data generated by a second service computing system.” 
“associating the second server diagnostic data with the first server diagnostic data.” 
Sharifi Mehr teaches:
“receiving second server diagnostic data generated by a second service computing system” (column 2, lines 60-64).  [The system performs operations comprising receiving a second set of diagnostic information associated with the execution of the computing function, with the second set of diagnostic information comprising tracing data.]  (NOTE: The second set of diagnostic information comprising tracing data is equivalent to the “second server diagnostic data.”)
“associating the second server diagnostic data with the first server diagnostic data” (column 4, lines 18-20 & 37-42; claim 15; fig. 1, elements 106, 108).  [One or more of the performance metrics, log records, or other data make up an operational record 108 of the computing function 106 (column 4, lines 18-20).  The operational diagnostic data” for both a first instance and a second instance are “associated” with the record.)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information from more than one instance in one data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 3 and 10,
Dev in view of Jan teaches all the limitations of parent Claims 2 and 9.
Dev teaches:
“indexing the first and second server diagnostic data based on the correlation identifier” (paragraph [0017]).  [Logs are created for both client side and server side indexing the first and second server diagnostic data based on the correlation identifier” under the definition provided in the specification.)
Dev does not teach:
“storing the second server diagnostic data from the second service computing system in the data store.” 
Sharifi Mehr teaches:
“storing the second server diagnostic data from the second service computing system in the data store” (column 4, lines 37-42; column 3, lines 34-38).  [The operational record 108 consists of data generated during a particular instance of executing the computing function 106, and can also comprise information collected at other times, or for prior instances of executing the computing function 106 (column 4, lines 37-42).  A computing function 106, is operated on one or more host computing nodes 104, which can include virtual machines operative on a non-virtual computing server (column 3, lines 34-38).]  (NOTE: Since the operational record contains information from more than one instance, the data from a second instance is equivalent to the “second server diagnostic data” for both a first instance and a second instance are “associated” with the record.  Note that the instances can be virtual machines, which are equivalent to a “computing system.”) 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 4 and 11,
Dev in view of Jan teaches all the limitations of parent Claims 3 and 10.
Dev teaches:
“providing access to the first server diagnostic data and the second server diagnostic data based on the index” (paragraph [0017]).  [Logs are created for both client side and server side activity, and the client logs are stored in association with server side logs using a common correlation identifier.]  (NOTE: Based on the definition of “index” provided in paragraph [0015] of the specification, the correlation identifier used for storing and accessing both client and server data is equivalent to “providing access to the first server diagnostic data and the second server diagnostic data based on the index.”)
Regarding Claims 5 and 12,
Dev in view of Jan teaches all the limitations of parent Claims 3 and 10.

“wherein the second server diagnostic data is generated by the second service computing system based on the client request received from the client computing system.”
Sharifi Mehr teaches:
“wherein the second server diagnostic data is generated by the second service computing system based on the client request received from the client computing system”  (column 3, lines 10-17; column 4, lines 37-42; column 3, lines 34-38).  [The system receives a request for presentation to the client for diagnostic information, associates a set of rules with the computing function, and then applies the rules to the set of diagnostic information (column 3, lines 10-17).  The operational record 108 consists of data generated during a particular instance of executing the computing function 106, and can also comprise information collected at other times, or for prior instances of executing the computing function 106 (column 4, lines 37-42).  A computing function 106, is operated on one or more host computing nodes 104, which can include virtual machines operative on a non-virtual computing server (column 3, lines 34-38).]  (NOTE: Since the operational record contains information from more than one instance, the data from a second instance is equivalent to the “second server diagnostic data” for both a first instance and a second instance are “associated” with the record.  Note that the instances can be virtual machines, which are equivalent to a “computing system.”) 
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 13,
Dev in view of Jan teaches all the limitations of parent Claims 3 and 10.
“providing access to the stored server diagnostic data from the first service computing system, … and the client diagnostic data to the support computing system based on the correlation identifier and the access request” (paragraphs [0017], [0026]; fig. 1, elements 20, 26, 42).  [The correlation identifier is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back ([0017]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20; the client logs and server logs share the same file format, are synchronized with the aid of the Correlation ID, and transmitted to the SAP Solution Manager™ via a Solution Manager Diagnostics (SMD) agent 42 ([0026]).]  (NOTE: The SMD agent is the entity which “provides access to the stored server diagnostic data and the client diagnostic data” to the SAP Solution Manager, which is equivalent to the “support computing system,” and access is always based on the correlation identifier,” since that identifier is used for storing and subsequent access.)
Dev does not teach:
“the server diagnostic data from the second computing system.” 
Sharifi Mehr teaches:
“the server diagnostic data from the second computing system” (column 2, lines 60-64).  [The system performs operations comprising receiving a second set of diagnostic information associated with the execution of the computing function, with the second set of diagnostic information comprising tracing data.]  (NOTE: The second set of diagnostic information comprising tracing data is equivalent to the “second server diagnostic data.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information from more than one instance in one data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 7 and 14,
Dev in view of Jan teaches all the limitations of parent Claims 1 and 8.

“wherein the correlation identifier is generated by the service computing system and provided to the client computing system with the response from the service computing system.” 
Sharifi Mehr teaches:
“wherein the correlation identifier is generated by the service computing system and provided to the client computing system with the response from the service computing system” (column 2, lines 17-24; column 3, lines 10-12).  [When a desired set of additional diagnostic information is identified and trace data is collected, the operational state is associated with an identifier or property, which is used to identify a set of diagnostic data that is generated and stored (column 2, lines 17-24).  Diagnostic information that is associated with the identifier or property is presented to a client (column 3, lines 10-12).]  (NOTE: The second set of diagnostic data identifier is equivalent to the “correlation identifier.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information from to be provided to the client based on the diagnostic data identifier, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access for the client and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Dev teaches:
“sending a service request to a service computing system” (paragraph [0004]; fig. 1, elements 10, 12, 20; fig. 2, element 65).  [A server 20 receives a first electronic record from a client application 12, and the first electronic record describes activity that occurred at the client’s mobile computing device 10 during a request sent from the client application 12 to the server 20.]
“receiving a response to the service request, from the service computing system, along with a correlation identifier corresponding to the service request” (paragraphs [0017], [0033]).  [A correlation identifier is generated by a client application to be unique to that application; the correlation identifier is injected into the Hypertext Transfer Protocol (HTTP) header of each client request, is forwarded by the application server to all servers or components involved in the workflow of the client request, and is used to tag requests from the client application and follows the request as it travels from the client side to the server side and back, i.e., from end to end ([0017]). The server 20 responses cause the severity level of the client logs to be automatically adjusted ([0033]).]  (NOTE: The server, which is equivalent to the “service computing system,” receives “client diagnostic data and the correlation identifier,” and sends “a response.”)
“detecting a support trigger” (paragraph [0021]).  [The system is configured to perform smart diagnostics, in which performance or security issues are detected based on recorded data, and trigger events may cause alerts to be output to an end-user.] 
sending a support notification to the server computing system along with the correlation identifier based on the detected support trigger” (paragraphs [0022], [0023], [0020]).  [Recorded data are uploaded to an SAP HANA™ database to provide access to enhanced data processing and analytics ([0022]).  The system communicates with third party diagnostic tools by sending crash logs to the diagnostic tools, which analyze the information contained in the crash logs to determine why an application crashed and how the problem can be fixed ([0023]).  Logs recorded by third party, legacy or other components that provide native logging functionality are tagged using the Correlation ID ([0020]).]  (NOTE: The third party diagnostic tools which analyze the diagnostic log data are equivalent to the “server computing system,” and the trigger events disclosed as having been determined in paragraph [0021] form the basis for needing the analysis.)
“generating client diagnostic data based on the service request and the response” (paragraphs [0004], [0026]; fig. 1, elements 12, 15, 20,26).  [A server 20 receives a first electronic record from a client application 12, and the first electronic record describes activity that occurred at the client’s mobile computing device 10 during a request sent from the client application 12 to the server 20, which then creates a second electronic record; both records are stored to allow access by a diagnostic application that can identify a faulty component ([0004]).  The logging and tracing service 26 is configured to receive client side logs generated by a client side logging component, in addition to generating server side logs based on data captured at the server 20 from any of the components 15 ([0026]).]  (NOTE: The client sends a “service request” to the server, which stores the diagnostic data in “response,” and that data is used for resolving the system problem, as disclosed in paragraph [00021].)
sending the client diagnostic data and the correlation identifier to a support data storage system” (paragraphs [0004], [0017]).  [Support is provided for mobile software applications, through logging, tracing, diagnostics, and other activities that facilitate technical support [0004]).  Logs are created for both client side and server side activity, and the client logs are stored in association with server side logs, by uploading the client logs to the server; a correlation identifier is generated by a client application to be unique to that application and is used to tag requests from the client application; the client and server logs are stored in association with each other ([0017]).]  (NOTE: The server and client logging data stored in the server is equivalent to the “support data storage system.” Therefore, Dev teaches the limitation. However, since Dev does not specifically disclose the storing of “diagnostic data,” but uses “log” terminology to refer to the data used for diagnosis of system issues, Jan is provided as an additional reference to provide further support for “diagnostic data.”)
Dev does not teach:
“sending the client diagnostic data … to a support data storage system.”
Sharifi Mehr teaches:
“sending the client diagnostic data … to a support data storage system” (column 2, lines 1-3 & 22-25; column 13, lines 7-9).  [The system dynamically adjusts the generation, collection, and storage of diagnostic information (column 2, lines 1-3).  An identifier or property is used to identify a set of additional diagnostic data that is generated and stored (column 2, lines 22-25).  Operational data and/or trace data can be persisted to a database service or a storage service (column 13, lines 7-9).]  (NOTE: The identifier or property can be equated to the “correlation identifier,” which is also data store.”)
Because both Dev and Sharifi Mehr teach systems for producing diagnostic data in client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Dev disclosure, storing diagnostic information in a data store, as taught by Sharifi Mehr; and such inclusion would have increased the speed of storage access and improved storage efficiency, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
Dev in view of Jan teaches all the limitations of parent Claim 15.
“detecting user actuation of a support request actuator on a user interface” (paragraphs [0017], [0029]).  [Requests from the client application are followed as the request travels from the client side to the server side and back and a client log is created whenever a call is initiated on the client side for a data request ([0017]).  
An administration portal 33 provides remote access to the support service 24 by an administrator UI 35, which is a user interface by which a developer or administrator can 
configure logging and tracing, access logs in storage, and set severity levels ([0029]).] (NOTE: This interpretation is consistent with the definition provided in the specification for “support request actuator,” as follows: 


For instance, the user actuatable input mechanisms can be text boxes, check boxes, icons, links, drop-down menus, search boxes, etc. They can also be actuated in a wide variety of different ways. For instance, they can be actuated using a point and click device (such as a track ball or mouse). They can be actuated using hardware buttons, switches, a joystick or keyboard, thumb switches or thumb pads, etc. Specification, paragraph [0050].

Therefore, the term “actuator” merely represents a typical user interface which allows users to make requests using hardware and software features of a typical end user device, which Dev also discloses.)  

Regarding Claim 17,
Dev in view of Jan teaches all the limitations of parent Claim 15.
“detecting an automatically generated support trigger” (paragraph [0021]).  [Trigger events cause alerts to be output to an end-user, developer or administrator, via a user interface (UI), and alerts can be set based on counter values exceeding a predefined threshold to trigger actions such as sending a message to the end-user, the administrator or another entity, executing a diagnostic program or initiating recording.]   (NOTE: The use of a threshold for trigger alert notifications is indicative that the alert generation is done “automatically” rather than through a user action.)
Regarding Claim 18,
Dev in view of Jan teaches all the limitations of parent Claim 17.
“wherein detecting the automatically generated support trigger comprises detecting performance of the service computing system” (paragraph [0021]).  [The 
recorded data and automatically fixed; the system monitors the number of threads used by an application, and increase the thread count upon reaching a threshold number of threads, with trigger events causing alerts.]
Regarding Claim 19,
Dev in view of Jan teaches all the limitations of parent Claim 15.
Dev does not teach:
“wherein the client diagnostic data indicates a latency between when the service request was sent to the service computing system and when the response was received.” 
Sharifi Mehr teaches:
“wherein the client diagnostic data indicates a latency between when the service request was sent to the service computing system and when the response was received” (column 13, lines 5-9; column 17, lines 51-57).  [Diagnostic information associated with the execution of the computing function is captured and the operational data and/or trace data is persisted to a database service or a storage service (column 13, lines 5-9).  The latency for client communications with a particular server in an availability zone may be less than the latency for client communications with a different server; an instance may be migrated from the higher latency server to the lower latency server to improve the overall client experience (column 17, lines 51-57).]  (NOTE: The improvement of client performance relates to the “when the response was received,” since the improvement is tied to lower latency.)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 20,
Dev in view of Jan teaches all the limitations of parent Claim 15.
“wherein the method is performed by a client computing device” (paragraph [0024]).  [The client can be any mobile computing device, e.g., a laptop, smartphone or a tablet computer; the client includes a client application, which is configured to send requests that are executed at the server.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach diagnostic processing.
Wai Jan et al. teach Techniques for Generating Diagnostic Identifiers to Trace Events and Identifying Related Diagnostic Information.

Jeffrey Andrew Douglas et al. teach Identification of Virtual Computing Instance Issues.
Christopher James BeSerra et al. teach Data Center Diagnostic Information. 
Sandeep Shrivastava et al. teach Diagnostic Context.
Jim J. Tao teaches Diagnostic Analysis and Symptom Matching.
Vipindeep Vangala teaches Diagnostic Framework in Computing Systems.
Nitin Kumar Mathur et al. teach Systems and Methods for Cloud-Based Probing and Diagnostics.
Kevin Jones teaches Distributed Network Diagnostics of Enterprise Devices Utilizing Device Management. 
Ed Rowe et al. teach Business Transaction Correlation with Client Request Monitoring Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454